Indian Claims Commission; Court of Claims, jurisdiction. — This case comes before the court on motion of the appellees, Citizen Band of Potawatomie Indians of Oklahoma, et al., and Prairie Band of Pottawatomie Tribe of Indians, et al., to dismiss in part the appeal herein and on motion of the United States of America, appellee, to dismiss an additional portion of the appeal on the ground that the Orders appealed from are not final or appealable orders but were interlocutory determinations by the Commission which did not establish liability of the United States. Upon-consideration thereof and without oral argument the court concluded that it had no jurisdiction of the purported appeals under 25 U.S.C. § 70s (b) and on November 19, 1965, it was ordered that the fob lowing appeals be dismissed: Indian Claims Commission Docket Nos. 28, 29-A, 29-B, 29-C, 29-G, 29-X, 29-L, 29-M, 29-N, 29-O and 29-P, and the same are dismissed.